DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Response to Arguments
Examiner notes the 112(b) rejections are withdrawn in view of the amendments to the claims. 
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. For example, applicant argues “Johns fails to disclose or suggest “an X-ray emission module disposed at the first end of the first clamp body, and an X-ray sensing module disposed at the first end of the second clamp as recited in claim 1” and further argues “Durvasula and Johnson further fail to disclose or suggest “wherein the rod is configured to be inserted into the human for the minimally invasive surgery comprising a laparoscopic surgery and a thoracoscopic surgery, such that the X-ray emission module and the X-ray sensing module are inserted together into the human body when the rod is inserted into the human body in a state that the first end of the first clamp body and the first end of the second clamp body are closed, as recited in claim 1” (REMARKS pg. 9). Examiner respectfully disagrees in that Johnson was not relied upon for teaching an X-ray emission module disposed at a first end of the first clamp body and an x-ray sensing module disposed at the first endo of the second clamp body, but rather was relied upon for teaching inserting the first clamp body and second clamp body in a state that the first end of the first clamp body and the first end of the second clamp body are closed. Examiner notes that because Johnson teaches this aspect as well as the feature that the first and second clamp bodies are inserted together into the human body when the rod is inserted into the human body, that when modified with Durvasula, the emission module and the sensing module of Durvasula are inserted together into the human body when the rod is inserted into the human body in a state that the first end of the first clamp body and the first end of the second clamp body are closed accordingly.  
Applicant further argues “referring to paragraph [0039] of Graumann, the flat X-ray emitter is navigated into the vicinity of the volume section in step S2. Further paragraph [0041] of Graumann teaches that the X-ray detector is arranged as closely as possible from another side to the volume section in step S4” and “the X-ray emitter and the X-ray detector are inserted in order, but are not inserted together into the human body in a state that the first end of the first clamp body and the first end of the second clamp body are closed as recited in claim 1” (REMARKS pg. 10). Examiner notes that Graumann was merely relied upon to teach an X-ray emission module and an X-ray sensing module which may be incorporated for a minimally invasive procedure. Because the rejection merely relies upon these features for replacement of the emission and sensing modules of Durvasula, such citations of Graumann are irrelevant to the nature of which the X-ray emitter and X-ray detector are inserted. IN other words, it is noted that when Durvasula is modified by the teachings of Johnson AND Graumann the modified system teaches the argued limitation. See rejection below for further clarification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula et al. (US 20160030077 A1), hereinafter Durvasula in view of Johnson et al. (US 20070078459 A1), hereinafter Johnson and Foreign Graumann (DE 102010061880 A1), hereinafter Graumann. Examiner notes that citations to Graumann are with respect to the translated copy provided herein.
Regarding claim 1, 
Durvasula teaches an imaging device (at least fig. 1 (100) and correpsonding dsiclosure in at least [0025]) for minimally invasive surgery ([0035] which discloses the imaging device 100 has been described with respect to US in minimally invasive procedure), the device (100) comprising:
a rod (at least fig. 1 (20) and correpsondign disclosure in at least [0025]) having a predetermined length that can be inserted into a human body ([0006]-[0007] and [0044] which discloses the invention is related to providing a metho of imaging, diagnositig sub-surface tissue structures using an ultrasound surgical apparatus at a minimally invasive surgical site) 
a clamp module (at least fig. 1 (30) and corresponding disclosure in at least [0028]) disposed at a first end of the rod (20) and including a first clamp body (at least fig. 2A (40) and corresponding disclosure in at least [0029]), a second clamp body (at least fig. 2A (50) and corresponding disclosure in at least [0028]), and a clamp support (at least fig. 2B (24 and 56) and corresponding disclosure in at least [0028]) supporting the first clamp body (40) and the second clamp body (50)  such that a first end of the first clamp body and a first end of the second clamp body open and close ([0037] which discloses the pivot 24 moves the first clamp body 40 from a first, open position, to a second, approximated position accordingly end effector is configured to close about and capture a section of tissue and [0033] which discloses actuation of the trigger causes withdrawal and extension of the drive member and the second jaw member attached thereto. Examiner thus notes the first end of the first clamp and the second end of the second clamp would open and close accordingly); 
an emission module (at least fig. 3 (44) and corresponding disclosure in at least [0039]) disposed at the first end of the first clamp body (See at least fig. 3 and [0040] which discloses the ultrasonic transducers disposed on one of the first and second jaw members may be configured to transmit ultrasonic energy); 
a sensing module (at least fig. 3 (44) and corresponding disclosure in at least [0040]) disposed at the first end of the second clamp (see at least fig. 3 and [0040] which discloses the ultrasonic transducers disposed on the other of the first and second jaw members may be configured to receive reflected ultrasound energy);
and a manipulation module (at least fig. 1 (18) and corresponding disclosure in at least [0033]) disposed at a second end of the rod (20) and operating the clamp module (56) to open and close the first end of the first clamp body and the first end of the second clamp body of the clamp module (See at least figs. 3-5. Examiner notes that as the clamp module 56 is withdrawn the hinge is operated accordingly between the position of fig. 3 and the position of fig. 4), 
wherein the rod (20) is configured to be inserted into the human body for the minimally invasive surgery comprising a laparoscopic surgery ([0005] which discloses throughout the present disclosure minimally invasive is understood to encompass laparoscopic) and a thoracoscopic surgery (Title: clamp ultrasound probe for lung surgery) such that the emission module and the sensing module are inserted together into the human body when the rod is inserted into the human body (Examiner notes the rod comprising the emission module and sensing module is inserted in order to reach the site. The emission module and sensing module would be inserted together) 
wherein signals (at least fig. 5 (E) and corresponding disclosure in at least [0039]) emitted from the emission module (44) with the first end of the first clamp body (40) and the first end of the second clamp body (44) open (see at least fig. 5. Examiner notes the clamp bodies are open in that they are positioned about the target organ) are configured to position a lesion (at least fig. 5 (N) and corresponding disclosure in at least [0038]) of a target organ therebetween in the human body (See at least fig. 5), and the signals travel through the lesion and are then sensed by the sensing module for imaging ([0040] which discloses the transducers of the other jaw member may be configured to receive reflected energy such that the energy passes from one side of the tissue T to another and [0041] which discloses the ultrasound energy produces an electrical signal based on the reflected energy. Examiner notes such electrical signals would be for imaging)
wherein when the first end of the first clamp body and the first end of the second clamp body are open, the emission module (44) and the sensing module (44) are aligned to face each other (see at least fig. 5)


It is unclear if the X-ray emission module and the X-ray sensing module are inserted together into the human body when the rod is inserted into the human body in a state that the first end of the first clamp body and the first end of the second clamp body are closed. 
Johnson, in a similar field of endeavor involving minimally invasive surgery, teaches a device comprising: 
A rod (at least fig. 1 (12) and fig.3 (304) and corresponding disclosure in at least [0084]) a predetermined length that can be inserted into a human body
A clamp module (at least fig. 3 (300) and corresponding disclosure in at least [0083]) disposed at a first end of the rod (304a) and including a first clamp body (at least fig. 3 (310) and corresponding disclosure in at least [0083]), a second clamp body (at least fig. 3 (320) and corresponding disclosure in at least [0083]), and a clamp support (at least fig. 5 (103) and corresponding disclosure in at least [0083]) supporting at least one of the first clamp body and the second clamp body such that a first end of the first clamp body and a first end of the second clamp body open and close ([0083] which discloses as central shaft 302 is withdrawn into outer sleeve 304 a distal edge 304 of outer sleeve 304 abuts against movable jaw member and forces movable jaw member towards fixed jaw member 320); 
A manipulation module (at least fig. 1 (302 and 40) and corresponding disclosure in at least [0069] and [0083]) disposed at a second end of the rod (see at least fig. 1) and operating the clamp module to open and close the first end of the first clamp body and the first end of the second clamp body of the clamp module ([0034] which discloses actuation of the movable handle relative to the housing results in movement of the movable jaw members relative to the shaft. Examiner thus notes the manipulation module 40 and 302 would operate the clamp module to open and close the first end of the first clamp body and the first end of the second clamp body), 
Wherein the rod (12) is configured to be inserted into the human body for minimally invasive surgery such that the first clamp body and the second clamp body are inserted together (see at least fig. 5) into the human body when the rod is inserted into the human body (Examiner notes the first clamp body and second clamp body are inserted together when the rod is inserted into the human body such that the clamp extends past the distal end and is able to contact the tissue)  in a state that the first end of the clamp body and the first end of the second clamp body are closed ([0090] which discloses in use with jaw member in a closed condition jaw members are advanced through lumen  of outer sleeve 304. Examiner notes when the tube 304 is inserted into the body, the first and second clamp body are inserted in a state in which they are closed)
wherein the first end of the second clamp body open are configured to position a tissue of a target organ therebetween in the human body ([0083] which discloses wherein tissue may be positioned between jaw members 320, 310)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Durvasula to include the jaws and corresponding mechanisms of Johnson in order to provide a first and second clamp which may be retracted and extended past the tube. Such a modification would allow a more diverse positioning of the emission and sensing modules. 
Examiner notes in the modified system because the first clamp body and second clamp body of Johnson are inserted together the emission module and sensing module incorporated into the first clamp body and second clamp body of Durvasula would be inserted together accordingly. 

	Durvasula further fails to explicitly teach wherein the emission module and the sensing module are an X-ray emission module and an X-ray sensing module, respectively and wherein X-rays are emitted from the X-ray emission module with the first end of the first clamp body and the first end of the clamp body open are configured to position a lesion of a target organ therebetween in the human body, and x-rays travel through the lesion and is then sensed by the X-ray sensing module for X-ray imaging.
	Graumann, in a similar field of endeavor involving medical imaging, teaches an X-ray emission module (at least fig. 1 (1) and corresponding disclosure in at least [0031]) disposed at a first end of a first rod ([0019]-[0020] which discloses the x-ray emitter arrangement attached to a distal end of an emitter endoscope or laparoscope) and an X-ray sensing module (at least fig. 1 (2) and corresponding disclosure in at least [0040]) disposed at a first end of a second rod ([0041] which discloses the x-ray detector integrated with a second endoscope or laparoscope), wherein the first rod and the second rod are configured to be inserted into the human body, such that the X-ray emission module and the X-ray sensing module are inserted into the human body ([0041]) and the x-ray emission module and the x-ray sensing module are aligned to face each other ([0044] which discloses the x-ray emitter 1 and x-ray detector 2 are aligned with one another) 
And wherein x-rays travel through a volume of tissue and is then sensed by the x-ray sensing module for x-ray imaging ([0035] which discloses the x-rays emitted by the x-ray emitter illuminate the predetermined volume section and impinge on the x-ray detector and the x-rays shine through the volume section and are detected in order to create the X-ray image data).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Durvasula to include the x-ray emission module and the x-ray sensing module of Graumann in order to generate a high-quality x-ray image of the lesion allowing for tissue classification. Such a modification amounts to merely a simple substitution of one known imaging emission module and sensing module for another rendering the claim obvious (MPEP 2143). 
	
	Examiner notes in the modified system, the emission module and the sensing module of Durvasula comprise the X-ray emission module and the X-ray sensing module as taught by Graumann respectively, and are inserted together into the human body when the rod is inserted int of the human body in a state that the first end of the first clamp body and the first end of the second clamp body are closed as taught by Johnson. Therefore, in the modified system the X-ray emission module and the X-ray sensing module taught by Graumann, are inserted together into the human body when the rod is inserted into the human body in a state that the first end of the first clamp body and the first end of the second clamp body are closed. 
	

Regarding claim 2, 
Johnson as incorporated with respect to claim 1 includes: wherein the clamp support (103) supports any one of the first clamp body (310) and the second clamp body (320) to be rotatable such that any one of the first clamp body (310) and the second clamp body (320) moves toward and away from the other one, and any one of the first clamp body (310) and the second clamp body (320) is rotated by the manipulation module ([0083] which discloses as central shaft 302 is withdrawn into outer sleeve 304 as indicated by arrow “A” in fig. 4. Distal edge abuts against movable jaw member and forces movable jaw member (310) toward fixed jaw member 320. Examiner notes this would cause the first clamp body (310) to be rotated by the manipulation module (302) and further move the first clamp body and the second clamp body toward and away from each other)
	
Regarding claim 3,
Johnson further teaches wherein the clamp support (103) elastically supports the first clamp body and the second clamp body to open the first end of the first clamp body and the first end of the second clamp body ([0083] which discloses the jaw members are biased to the open condition by a biasing member (e.g. spring or the like). Examiner notes a biasing member/spring would elastically support the first and second clamp body)
The manipulation module (302) operates the clamp module to move the clamp module between an insertion position, where the first end of the first clamp body and the first end of the second clamp body are closed and inserted in the rod from the first end of the rod ([0090] which discloses the jaw members are advanced through the lumen of the outer sleeve 304 in a closed condition) and an image position where the clamp module (300) is exposed outside the rod with the first end of the first clamp body and the first end of the second clamp body open by elasticity of the clamp support (See at least fig. 3 and corresponding disclosure in [0083])
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system Durvasula, as currently modified to include elastically supporting the first clamp body and second clamp body as taught by Johnson in order to provide an automated opening and clamping by moving the manipulation module accordingly. 

Regarding claim 7, 
Johnson as incorporated with respect to claim 1 teaches wherein the first clamp body and the second clamp body are opened and closed by the clamp support (103), so the first and second clamp bodies can hold an object when closing (Abstract which discloses the jaw members re moved to a position closer to one another for grasping tissue therebetween).

Regarding claim 8, 
Durvasula further teaches wherein one of the emission module and the sensing module is positioned at one side of an extension line of the rod, and the other of the signal emission module and the signal sensing module is positioned at the other side of the extension line (See at least fig. 3 and [0040] which discloses one of the first and second jaw members comprises transducers 44 for transmitting and the other comprises transducers 44 for receiving) 
	Graumann further teaches wherein the X-ray emission module and the x-ray sensing module are on opposing sides of the desired tissue ([0041] which discloses the x-ray detector can be arranged as closely as possible from another side of the volume section to be examined)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Durvasula to include positioning of the X-ray emission module and the X-ray sensing module to be on opposing extension lines of the rod in order to ensure the tissue is between the X-ray emission module and the X-ray sensing module accordingly as disclosed by Graumann. Such a modification amounts to merely a simple substitution of one known signal emission module and sensing module for another, respectively yielding predictable results as both are used for imaging tissue.   

Regarding claim 9,
Durvasula teaches an imaging device (at least fig. 1 (100) and corresponding disclosure in at least [0025]) for minimally invasive surgery ([0035] which discloses the imaging device 100 has been described with respect to us in minimally invasive procedures) 
the device (100) comprising: 
a rod (at least fig. 1 (20) and corresponding disclosure in at least [0025]) having a predetermined length that can be inserted into a human body ([0006]-[0007] and [0044] which discloses the invention is related to providing a method of imaging, diagnosing sub-surface tissue structures using an ultrasound surgical apparatus at a minimally invasive surgical site)  
a clamp module (at least fig. 1 (30) and corresponding disclosure in at least [0028]) disposed at a first end of the rod (20) and comprising a first clamp body (at least fig. 2A (40) and corresponding disclosure in at least [0029]), a second clamp body (at least fig. 2A (50) and corresponding disclosure in at least [0028]), and a clamp support (at least fig. 2B (24 and 56) and corresponding disclosure in at least [0028]) supporting the first clamp body (40) and the second clamp body (50)  such that a first end of the first clamp body and a first end of the second clamp body open and close ([0037] which discloses the pivot 24 moves the first clamp body 40 from a first, open position, to a second, approximated position accordingly end effector is configured to close about and capture a section of tissue and [0033] which discloses actuation of the trigger causes withdrawal and extension of the drive member and the second jaw member attached thereto (i.e. integrally formed). Examiner thus notes the first end of the first clamp and the second end of the second clamp would open and close accordingly); 
an emission module (at least fig. 3 (44) and corresponding disclosure in at least [0039]) disposed at the first end of the first clamp body (See at least fig. 3 and [0040] which discloses the ultrasonic transducers disposed on one of the first and second jaw members may be configured to transmit ultrasonic energy); 
a sensing module (at least fig. 3 (44) and corresponding disclosure in at least [0040]) disposed at the first end of the second clamp (see at least fig. 3 and [0040] which discloses the ultrasonic transducers disposed on the other of the first and second jaw members may be configured to receive reflected ultrasound energy);
and a manipulation module (at least fig. 1 (18) and corresponding disclosure in at least [0033]) disposed at a second end of the rod (20) and operating the clamp module (56) to open and close the first end of the first clamp body and a second end of a second clamp body (at least fig. 2A (50) and corresponding disclosure in at least [0028]) of the clamp module (See at least figs. 3-5. Examiner notes that as the clamp module 56 is withdrawn the hinge is operated accordingly between the position of fig. 3 and the position of fig. 4), 
wherein the rod (20) is configured to be inserted into the human body for the minimally invasive surgery comprising a laparoscopic surgery ([0005] which discloses throughout the present disclosure minimally invasive is understood to encompass laparoscopic) and a thoracoscopic surgery (Title: clamp ultrasound probe for lung surgery) such that the emission module and the sensing module are inserted together into the human body when the rod is inserted into the human body (Examiner notes the rod comprising the emission module and sensing module is inserted in order to reach the site. The emission module and sensing module would be inserted together) 
wherein signals (at least fig. 5 (E) and corresponding disclosure in at least [0039]) emitted from the emission module (44) with the first end of the first clamp body (40) and the first end of the second clamp body (44) open (see at least fig. 5. Examiner notes the clamp bodies are open in that they are positioned about the target organ) are configured to position a lesion (at least fig. 5 (N) and corresponding disclosure in at least [0038]) therebetween in the human body (See at least fig. 5), and the signals travel through the lesion and are then sensed by the sensing module ([0040] which discloses the transducers of the other jaw member may be configured to receive reflected energy such that the energy passes from one side of the tissue T to another and [0041] which discloses the ultrasound energy produces an electrical signal based on the reflected energy. Examiner notes such electrical signals would be for imaging)
wherein when the first end of the first clamp body and the first end of the second clamp body are open, the emission module (44) and the sensing module (44) are aligned to face each other (see at least fig. 5)

Durvasula fails to explicitly teach wherein the clamp support is integrally formed with the first clamp body and the second clamp body, the rod is configured to be inserted into the human body in a state that the first end of the first clamp body and the first end of the second clamp body are closed wherein the first clamp body and the second clamp body cross each other at a first position inside the rod when the first end of the first clamp body and the first end of the second clamp body are closed, and wherein the first clamp body and the second clamp body cross each other at a second position outside the rod when the first end of the first clamp body and the  first end of the second clamp body are open. 
Johnson, in a similar field of endeavor involving minimally invasive surgery, teaches a device comprising: 
A rod (at least fig. 1 (12) and fig.3 (304) and corresponding disclosure in at least [0084]) a predetermined length that can be inserted into a human body
A clamp module (at least fig. 3 (300) and corresponding disclosure in at least [0083]) disposed at a first end of the rod (304a) and comprising a first clamp body (at least fig. 3 (310) and corresponding disclosure in at least [0083]), a second clamp body (at least fig. 3 (320) and corresponding disclosure in at least [0083]), and a clamp support (at least fig. 5 (103) and corresponding disclosure in at least [0083]) integrally formed with the first clamp body and the second clamp body (Examiner notes the pivot portion 103 has holes which are integrally formed in each of the first and second clamp body) and supporting the first clamp body the first clamp body and the second clamp body such that a first end of the first clamp body and a first end of the second clamp body open and close ([0083] which discloses as central shaft 302 is withdrawn into outer sleeve 304 a distal edge 304 of outer sleeve 304 abuts against movable jaw member and forces movable jaw member towards fixed jaw member 320); 
A manipulation module (at least fig. 1 (302 and 40) and corresponding disclosure in at least [0069] and [0083]) disposed at a second end of the rod (see at least fig. 1) and operating the clamp module to open and close the first end of the first clamp body and the second end of a second clamp body (at least fig. 3 (320) and corresponding disclosure in at least [0083]) of the clamp module ([0034] which discloses actuation of the movable handle relative to the housing results in movement of the movable jaw members relative to the shaft. Examiner thus notes the manipulation module 40 and 302 would operate the clamp module to open and close the first end of the first clamp body and the first end of the second clamp body), 
Wherein the rod (12) is configured to be inserted into the human body for minimally invasive surgery such that the first clamp body and the second clamp body are inserted together (see at least fig. 5) into the human body when the rod is inserted into the human body (Examiner notes the first clamp body and second clamp body are inserted together when the rod is inserted into the human body such that the clamp extends past the distal end and is able to contact the tissue)  in a state that the first end of the clamp body and the first end of the second clamp body are closed ([0090] which discloses in use with jaw member in a closed condition jaw members are advanced through lumen  of outer sleeve 304. Examiner notes when the tube 304 is inserted into the body, the first and second clamp body are inserted in a state in which they are closed)
wherein the first end of the second clamp body open are configured to position a tissue of a target organ therebetween in the human body ([0083] which discloses wherein tissue may be positioned between jaw members 320, 310)
Wherein the first clamp body and the second clamp body cross each other at a first position inside the rod when the first end of the first clamp body and the first end of the second clamp body are closed (See at least fig. 4. Examiner notes the first clamp body and the second clamp body cross each other (i.e. meet) at the pivot point 103 and the pivot point is located at a first position inside of the tube when the ends are closed)
Wherein the first clamp body and the second clamp body cross each other at a first position outside the rod when the first end of the first clamp body and the first end of the second clamp body are open (See at least fig. 3. Examiner notes the first clamp body and the second clamp body cross each other (i.e. meet) at the pivot point 103 and the pivot point is located at a second position outside of the tube when the ends are open)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Durvasula to include the jaws and corresponding mechanisms of Johnson in order to provide a first and second clamp which may be retracted and extended past the tube. Such a modification would allow a more diverse positioning of the emission and sensing modules. 
Examiner notes in the modified system because the first clamp body and second clamp body of Johnson are inserted together the emission module and sensing module incorporated into the first clamp body and second clamp body of Durvasula would be inserted together accordingly. 


	Durvasula further fails to explicitly teach wherein the emission module and the sensing module are an X-ray emission module and an X-ray sensing module, respectively and wherein X-rays are emitted from the X-ray emission module with the first end of the first clamp body and the first end of the clamp body open are configured to position a lesion of a target organ therebetween in the human body, and x-rays travel through the lesion and is then sensed by the X-ray sensing module for X-ray imaging.
	Graumann, in a similar field of endeavor involving medical imaging, teaches an X-ray emission module (at least fig. 1 (1) and corresponding disclosure in at least [0031]) disposed at a first end of a first rod ([0019]-[0020] which discloses the x-ray emitter arrangement attached to a distal end of an emitter endoscope or laparoscope) and an X-ray sensing module (at least fig. 1 (2) and corresponding disclosure in at least [0040]) disposed at a first end of a second rod ([0041] which discloses the x-ray detector integrated with a second endoscope or laparoscope), wherein the first rod and the second rod are configured to be inserted into the human body, such that the X-ray emission module and the X-ray sensing module are inserted into the human body ([0041]) and the x-ray emission module and the x-ray sensing module are aligned to face each other ([0044] which discloses the x-ray emitter 1 and x-ray detector 2 are aligned with one another) 
And wherein x-rays travel through a volume of tissue and is then sensed by the x-ray sensing module for x-ray imaging ([0035] which discloses the x-rays emitted by the x-ray emitter illuminate the predetermined volume section and impinge on the x-ray detector and the x-rays shine through the volume section and are detected in order to create the X-ray image data).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Durvasula to include the x-ray emission module and the x-ray sensing module of Graumann in order to generate a high-quality x-ray image of the lesion allowing for tissue classification. Such a modification amounts to merely a simple substitution of one known imaging emission module and sensing module for another rendering the claim obvious (MPEP 2143). 

Examiner notes in the modified system, the emission module and the sensing module of Durvasula comprise the X-ray emission module and the X-ray sensing module as taught by Graumann respectively, and are inserted together into the human body when the rod is inserted int of the human body in a state that the first end of the first clamp body and the first end of the second clamp body are closed as taught by Johnson. Therefore, in the modified system the X-ray emission module and the X-ray sensing module taught by Graumann, are inserted together into the human body when the rod is inserted into the human body in a state that the first end of the first clamp body and the first end of the second clamp body are closed.
Regarding claim 10,
Johnson further teaches wherein the clamp support (103) elastically supports the first clamp body and the second clamp body to open the first end of the first clamp body and the first end of the second clamp body ([0083] which discloses the jaw members are biased to the open condition by a biasing member (e.g. spring or the like). Examiner notes a biasing member/spring would elastically support the first and second clamp body)
The manipulation module (302) operates the clamp module to move the clamp module between an insertion position, where the first end of the first clamp body and the first end of the second clamp body are closed and inserted in the rod from the first end of the rod ([0090] which discloses the jaw members are advanced through the lumen of the outer sleeve 304 in a closed condition) and an image position where the clamp module (300) is exposed outside the rod with the first end of the first clamp body and the first end of the second clamp body open by elasticity of the clamp support (See at least fig. 3 and corresponding disclosure in [0083])
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system Durvasula, as currently modified to include elastically supporting the first clamp body and second clamp body as taught by Johnson in order to provide an automated opening and clamping by moving the manipulation module accordingly. 


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula, Johnson, and Graumann as applied to claims 1 and 9 above, and further in view of Pennybacker et al. (US 5637110 A), hereinafter Pennybacker. 
Regarding claim 4,
	Durvasula, as modified, teaches the elements of claim 1 as previously stated. Johnson as incorporated with respect to claim 1 further teaches wherein the clamp support (103) supports second ends of the first clamp body and the second clamp body to be rotatable such that the first end of the first clamp body and the first end of the second clamp body open and close (see at least figs. 3 and 4), 
The manipulation module (302) operates the clamp module (103) to move the clamp module between an insertion position, where the first end of the first clamp body and the first end of the second clamp body are closed and inserted in the rod from the first end of the rod (See at least fig. 5 and [0090]), and an image position where the clamp module is exposed outside the rod (See at least fig. 6 and corresponding disclosure in at least [0091]), and 
Durvasula, as currently modified, fails to explicitly teach wherein the first end of the first clamp body and the first end of the second clamp body are opened by pulling wires connected to the first clamp body and the second clamp body.
Pennybacker, in a similar field of endeavor involving minimally invasive surgical clamps, teaches a wherein a first end of the first clamp body (at least fig. 20 (170) and corresponding disclosure in at least Col. 9 lines 47-67) and a first end of a second clamp body (at least fig. 20 (170) and corresponding disclosure in at least Col. 9 lines 47-67) are opened by pulling wires (at least fig. 20 (146 and 50) and corresponding disclosure in at least Col. 6 lines 45-49, Col. 15 lines 14-22, and Col. 11 lines 5-21 which disclose pulling on the links 200 pivots the jaws in the opposite direction toward their open position in at least fig. 24. Examiner notes that the links are pulled by pulling the wires 146 which are part of actuating rod 50 as disclosed in Col. 15 lines 14-22) connected to the first clamp body (170) and the second clamp body (170), respectively (See at least exploded fig. 20 which depicts the connection of the wires 146/50 to the jaws via links 200).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Durvasula, as currently modified, to include pulling wires as taught by Pennybacker in order to allow controlled actuation of both jaws further enhancing the user’s control of the clamping mechanism. 

Regarding claim 11,
Durvasula, as modified, teaches the elements of claim 9 as previously stated. 
Durvasula, as currently modified, fails to explicitly teach wherein the first end of the first clamp body and the first end of the second clamp body are opened by pulling wires connected to the first clamp body and the second clamp body, respectively.
Pennybacker, in a similar field of endeavor involving minimally invasive surgical clamps, teaches a wherein a first end of the first clamp body (at least fig. 20 (170) and corresponding disclosure in at least Col. 9 lines 47-67) and a first end of a second clamp body (at least fig. 20 (170) and corresponding disclosure in at least Col. 9 lines 47-67) are opened by pulling wires (at least fig. 20 (146 and 50) and corresponding disclosure in at least Col. 6 lines 45-49, Col. 15 lines 14-22, and Col. 11 lines 5-21 which disclose pulling on the links 200 pivots the jaws in the opposite direction toward their open position in at least fig. 24. Examiner notes that the links are pulled by pulling the wires 146 which are part of actuating rod 50 as disclosed in Col. 15 lines 14-22) connected a clamp support (at least fig. 20 (172) and  corresponding disclosure in at least Col. 9 lines 48-67) integrally formed with the first clamp body and the second clamp body  (See at least exploded fig. 20 which depicts the connection of the wires 146/50 to the proximal end portions 172 of both jaws 170 via links 200).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Durvasula, as currently modified, to include pulling wires as taught by Pennybacker in order to allow controlled actuation of both jaws further enhancing the user’s control of the clamping mechanism. 
Examiner notes such an opening would occur at the imaging position in the modified system.


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula, Johnson, Graumann, and Pennybacker as applied to claims 4 and 11 above further in view of Kawai et al. (US 20010021859 A1), hereinafter Kawai. 
Regarding claims 5 and 12, 
Durvasula, as modified, teaches the elements of claims 4 and 11 as previously stated. Durvasula, as currently modified, fails to explicitly teach wherein the clamp module includes a stopper stopping the first clamp body and the second clamp body with a predetermined distance therebetween when the wires are pulled.
Kawai, in a similar field of endeavor involving minimally invasive surgical clamps, teaches wherein a clamp module further includes a stopper stopping a first clamp body and a second clamp body with a predetermined distance therebetween ([0082] which discloses a stage-like stopper 123 for preventing the member 41 from being opened at an angle being equal to or greater than 90 degrees).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Durvasula, as currently modified, to include a stopper as taught by Kawaii in order to ensure the safety of the clamps by not allow the clamps to open too far which could cause damage to the tissue. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROOKE LYN KLEIN/Examiner, Art Unit 3793  

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793